Title: To James Madison from William Kirkpatrick, 31 August 1803
From: Kirkpatrick, William
To: Madison, James


					
						Sir
						Malaga 31 August 1803
					
					My having been laid up for these two months past, with a severe indisposition, from which I am now recovering fast, has been the Cause of my not writing to you, since the 28 June, when I transmitted to you that Return of arrivals from the beginning of the year to that date.
					Two days ago, I was honored with your respected Letter of the 9 April, handed to me by One of Captn. Bainbridge’s Officers of the Frigate Philadelphia sent on Shore with dispatches for Consuls Gavino & Simpson of Tangier, which I immediately forwarded by Express.  They Contained the Information as Capt. Bainbridge mentions to me of his having Captured off Cape de Gat the Cruiser Mirboka Capt. Ibrahim Luberez of 22 Guns & 100 men, belonging to the Emperor of Morocco; She had Captured the American Brig Celia Capt. Richard Bowen, belonging to Boston, and secured her Captain & Crew, notwithstanding that Capt Luberez was provided with a Passport from Consul Simpson.  Fortunately Capt Bainbridge recaptured her, and is now on his way to Gibraltar, With both Vessels, to wait the determination of Commodore Preble, who I presume will have arrived ere now.  After this unjustifiable Step on the part of the Emperor of Morocco, We may Consider War as inevitable.  It is however some Comfort that his views have been at once unmasked, and that One of his largest Cruizers has already fallen into our Hands.
					By last Advices from Mr. OBrien dated in Algiers 2. Inst., He mentions that Two Tripoline Cruizers of Small forces, had sailed from thence for the Coast of Spain.  I do not hear that they have met with any of our Merchant Vessels, which is so far well.  I have no late Accounts from any of our Squadron cruizing up the Mediterranean.
					I have received the Copy of the Laws of the United States, of the Session of Congress preceding the last, as also a Copy of the act suplementary to the Act Concerning Consuls & Vice Consuls, and for the further protection of American Seamen, which I have perused with due Attention, and shall make them a rule for my Conduct in such Occurrences as may take place.  In the mean while, I am extremely happy to observe that Congress had adopted such Wise, & proper measures, regarding the discharge of Seamen in foreign Ports.  They will I am persuaded effectually prevent the Abuses that were formerly Committed without the Consuls having it in their Power, to prevent them by the then existing Laws.
					In order that you may be perfectly acquainted with the Charges to which American, and all foreign Vessels are Subjected in this Port, I enclose you a note of what a Ship and other Smaller Vessels pay; as they are so trifling, these notes I presume will answer the same purpose, as if drawn up in Tables.  You will also find Subjoined a note of the Charges on Spanish Vessels, Which I flatter myself may Answer the desired end.
					This Government has Just published a decree, taking off the duties hitherto exacted on all Kinds of Grains, and Flour, on account of the bad Harvest throughout Spain.  This order is to remain in force till the 1 June next.
					All Vessels from the United States continue to be admitted here, immediately on arrival, which is a fortunate Circumstance.  I am very Respectfully Sir Your most obed. & he. Sert.,
					
						Willm. Kirkpatrick.
					
					
						P.S.  I enclose a Letter from Capt Bainbridge to the Secretary of the Navy.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
